 

Exhibit 10.8

 

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


 

THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
executed as of January 24, 2013 to be effective as of December 27, 2012 (the
“Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and CROSSROADS SYSTEMS (TEXAS), INC., a Texas corporation
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:

 

Recitals

 

A.           Bank and Borrower have entered into that certain Third Amended and
Restated Loan and Security Agreement dated as of December 31, 2007, as amended
(collectively, and as may amended from time to time, the “Existing Loan
Agreement”) under which Bank agreed to make available to Borrower a revolving
credit facility in the maximum principal amount of $4,000,000 (the “Existing
Revolving Line”) and a term loan in the maximum principal amount of $3,000,000
(the “Term Loan”).

 

B.           Borrower has requested that Bank amend and restate the Existing
Loan Agreement.

 

C.           Bank has agreed to so amend and restate the Existing Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

1.          ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP; provided that
if at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Borrower or Bank
shall so request, Borrower and Bank shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided, further, that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide Bank financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13 of this Agreement. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.

 

2.          LOAN AND TERMS OF PAYMENT

 

2.1.         Promise to Pay. Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon, together with any fees and Finance Charges, as and when
due in accordance with this Agreement.

 

2.1.1.     Financing of Accounts.

 

(a)          Availability During Streamline Period.

 

(i)          Availability. During any Streamline Period, and subject to the
terms and conditions of this Agreement, Bank shall make Advances not exceeding
the Availability Amount (each a “Streamline Advance”). Amounts borrowed
hereunder may be repaid and, prior to the Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

 

1

 

 

(ii)         Borrowing Procedure. Borrower will deliver an Advance Request and
Invoice Transmittal for each Streamline Advance it requests, accompanied by an
accounts receivable aging report. Bank may rely on information set forth in or
provided with the Advance Request and Invoice Transmittal.

 

(iii)        Overadvances. If, at any time, the outstanding principal amount of
any Streamline Advances, exceeds the lesser of either the Streamline Facility
Amount or the Borrowing Base, Borrower shall immediately pay to Bank in cash
such excess.

 

(iv)        Initial Streamline Period; Conversion to Streamline Financing. To
qualify for the initial Streamline Period, Borrower shall have provided evidence
satisfactory to Bank that Borrower has satisfied the requirements for a
Streamline Period (A) at all times during the immediately preceding sixty (60)
day period, or (B) as of the last day of the month in which Borrower received
new equity investment or new Subordinated Debt sufficient to satisfy the minimum
Net Cash required for a Streamline Period. For the sake of clarity, the
immediately preceding sixty (60) day period may include up to sixty (60) days
prior to the Effective Date. During any Non-Streamline Period, Borrower may
elect to convert to a Streamline Period if Borrower has satisfied the
requirements for a Streamline Period at all times during the immediately
preceding sixty (60) day period.

 

(v)         Election to Request Non-Streamline Advances. During any Streamline
Period and so long as no Streamline Advances remain outstanding, Borrower may
elect to request that Bank make Non-Streamline Advances, which such
Non-Streamline Advances shall be made pursuant to, and shall be subject to, the
terms and conditions set forth in Section 2.1.1(a). For the sake of clarity,
Borrower may not have Streamline Advances and Non-Streamline Advances
outstanding at the same time.

 

(b)          Availability During Non-Streamline Period.

 

(i)          Availability. During any Non-Streamline Period, and subject to the
terms of this Agreement, Borrower may request that Bank finance specific
Eligible Accounts. Bank may, in its sole discretion, finance such Eligible
Accounts by extending credit to Borrower in an amount equal to the result of the
Advance Rate multiplied by the face amount of the Eligible Account (each a
“Non-Streamline Advance”). When Bank makes a Non-Streamline Advance, the
Eligible Account becomes a Financed Receivable.

 

(ii)         Maximum Advances. The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Non-Streamline Facility
Amount.

 

(iii)        Borrowing Procedure. Borrower will deliver an Advance Request and
Invoice Transmittal for each Non-Streamline Advance it requests under this
Section 2.1.1(b), accompanied by invoices for each Eligible Account for which
such Non-Streamline Advance is requested. Bank may rely on information set forth
in or provided with the Advance Request and Invoice Transmittal.

 

(iv)        Credit Quality; Confirmations. During any Non-Streamline Period,
Bank may, at its option, conduct a credit check of the Account Debtor for each
Account requested by Borrower for financing hereunder in order to approve any
such Account Debtor’s credit before agreeing to finance such Account. Bank may
also verify directly with the respective Account Debtors the validity, amount
and other matters relating to the Accounts (including confirmations of
Borrower’s representations in Section 5.3) by means of mail, telephone or
otherwise, either in the name of Borrower or Bank from time to time in its sole
discretion.

 

(c)          Accounts Notification/Collection. Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account.

 

2

 

 

(d)          Early Termination. This Agreement may be terminated, without
premium or penalty, prior to the Maturity Date as follows: (i) by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank; or (ii) by Bank at any time after the occurrence of an Event of
Default, without notice, effective immediately.

 

(e)          Maturity. This Agreement shall terminate and all Obligations with
respect to Advances outstanding hereunder shall be immediately due and payable
in full on the Maturity Date.

 

(f)          Suspension of Advances. Borrower’s ability to request that Bank
finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the Effective Date.

 

(g)          End of Streamline Period. On any day that any Streamline Period
ends, all outstanding Streamline Advances, shall be immediately due and payable,
together with all Finance Charges accrued thereon. Provided no Event of Default
then exists hereunder and subject to the terms of this Agreement, Bank may, in
its sole discretion in each instance, agree to refinance the outstanding
principal amount of such Streamline Advances with new Non-Streamline Advances
made based on specific Eligible Accounts (in accordance with this Agreement,
including, without limitation, Section 2.1.1(b) hereof). In connection with
same, Borrower shall deliver to Bank an Advance Request and Invoice Transmittal
containing detailed invoice reporting, signed by a Responsible Officer together
with a current accounts receivable aging and a copy of each invoice, all in
accordance with Section 6.2(h), hereof and Bank, in its sole discretion in each
instance, may finance same (in accordance with this Agreement, including,
without limitation, Section 2.1.1(b) hereof) and each Eligible Account financed
shall thereafter be deemed to be a Financed Receivable for purposes of this
Agreement. If, following such determination, the outstanding principal amount of
the Obligations exceeds the amount of all Non-Streamline Advances Bank has
agreed to make based on specific Eligible Accounts, Borrower shall immediately
pay to Bank the excess and, in connection with same, hereby irrevocably
authorizes Bank to debit any account of Borrower maintained by Borrower with
Bank or any of Bank’s Affiliates for the amount of such excess.

 

2.1.2.     Term Loan.

 

(a)          Availability. Bank has made the Term Loan to Borrower pursuant to
the terms of the Existing Loan Agreement. No further advances are available to
Borrower under the Term Loan. The outstanding principal amount of the Term Loan
shall continue to accrue interest at a floating per annum rate equal to the sum
of two and one quarter of one percent (2.25%).

 

(b)          Repayment. Borrower shall continue to repay the Term Loan in
monthly payments of principal and interest in an amount equal to $61,051.48. All
outstanding principal for the Term Loan, plus all accrued and unpaid interest
thereon, shall be due and payable on the Term Loan Maturity Date.

 

2.2.        Collections, Finance Charges, Remittances and Fees. The Obligations
shall be subject to the following fees and Finance Charges. Unpaid fees and
Finance Charges may, in Bank’s discretion, accrue interest at the then highest
rate applicable to the Obligations.

 

2.2.1.     Collections.

 

(a)          During Streamline Period. During any Streamline Period, Collections
will be credited to the Designated Deposit Account, but if there is an Event of
Default, Bank may apply Collections to the Obligations in any order it chooses.

 

(b)          During Non-Streamline Period. During any Non-Streamline Period,
Collections will be credited to the Financed Receivable Balance for such
Financed Receivable, but if there is an Event of Default, Bank may apply
Collections to the Obligations in any order it chooses. If Bank receives a
payment for both a Financed Receivable and a non-Financed Receivable, the funds
will first be applied to the Financed Receivable and, if there is no Event of
Default then existing, the excess will be remitted to Borrower, subject to
Section 2.2.7 of this Agreement.

 

3

 

 

2.2.2.     Facility Fee. A fully earned, non-refundable facility fee of Fifteen
Thousand Dollars ($15,000) is due upon the Effective Date (the “Facility Fee”).

 

2.2.3.     Payment of Interest During Streamline Periods.

 

(a)          Interest Rate. Subject to Section 9.6, the principal amount of any
Advance outstanding under this Agreement during all Streamline Periods shall
accrue interest at a floating per annum rate equal to Applicable Rate, which
interest shall be payable monthly in accordance with Section 2.2.3(e) below.

 

(b)          Adjustment to Interest Rate. Changes to the interest rate of any
Advance based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

 

(c)          Computation; 360-Day Year. In computing interest, the date of the
making of any Advance shall be included and the date of payment shall be
excluded; provided, however, that if any Advance is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Advance. Interest shall be computed on the basis of a 360-day year for the
actual number of days elapsed.

 

(d)          Debit of Accounts. Bank may debit any of Borrower’s deposit
accounts, including any Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off, and Bank shall use its best efforts to notify Borrower
of such debits.

 

(e)          Interest Payment Date. Unless otherwise provided, interest is
payable monthly on the first calendar day of each month.

 

2.2.4.     Finance Charges During Non-Streamline Period. All Collections
received by Bank shall be deemed applied by Bank on account of the Obligations
two (2) Business Days after receipt of the Collections. Borrower will pay a
finance charge (the “Finance Charge”) on each Financed Receivable which is equal
to the Applicable Rate divided by 360 multiplied by the number of days each such
Financed Receivable is outstanding multiplied by the outstanding Financed
Receivable Balance. The Finance Charge is payable when the Advance made based on
such Financed Receivable is repaid in accordance with Section 2.3 hereof.
Immediately upon the occurrence of an Event of Default, the Applicable Rate will
increase to the Default Rate. Bank will not compute the interest in a manner
that would cause Bank to contract for, charge or receive interest that would
exceed the Maximum Lawful Rate or the Maximum Lawful Amount. In the event that
the aggregate amount of Finance Charges earned by Bank in any Reconciliation
Period is less than the Minimum Finance Charge, Borrower shall pay to Bank an
additional Finance Charge equal to (i) the Minimum Finance Charge, minus (ii)
the aggregate amount of all Finance Charges earned by Bank in such
Reconciliation Period. Such additional Finance Charge shall be payable on the
first day of next Reconciliation Period.

 

2.2.5.     Accounting. After each Reconciliation Period, Bank will provide
Borrower with an accounting of the transactions for that Reconciliation Period,
including the amount of all Financed Receivables, all Collections, Adjustments,
Finance Charges, Collateral Handling Fee, and the Facility Fee. If Borrower does
not object to the accounting in writing within thirty (30) days it shall be
considered accurate. All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.

 

2.2.6.     Deductions. Bank may deduct fees, Bank Expenses, Finance Charges,
Advances which become due pursuant to Section 2.3 of this Agreement, and other
amounts due pursuant to this Agreement from any Advances made or Collections
received by Bank.

 

4

 

 

2.2.7.     Lockbox; Account Collection Services. Borrower shall direct each
Account Debtor (and each depository institution where proceeds of Accounts are
on deposit) to remit payments with respect to the Accounts to a lockbox account
established with Bank or to wire transfer payments to a cash collateral account
that Bank controls (collectively, the “Lockbox”). It will be considered an
immediate Event of Default if the Lockbox is not established and operational and
at all times on the Effective Date and at all times thereafter until such
Lockbox is established and operational. Upon receipt by Borrower of any proceeds
of Accounts, Borrower shall immediately transfer and deliver same to Bank, along
with a detailed cash receipts journal. Provided no Event of Default exists or an
event that with notice or lapse of time will be an Event of Default, within two
(2) days of receipt of any proceeds of the Accounts by Bank (whether received by
Bank in the Lockbox, directly from Borrower, or otherwise) Bank will turn over
to Borrower such proceeds other than (i) Collections applied by Bank pursuant to
Section 2.2.1 of this Agreement, and (ii) such proceeds which shall be used by
Bank to repay any other amounts due to Bank, such as the Finance Charge, the
Facility Fee, and Bank Expenses; provided, however, Bank may hold any proceeds
of the Accounts (whether received by Bank in the Lockbox, directly from
Borrower, or otherwise and whether or not in respect of Financed Receivables as
a reserve until the end of the applicable Reconciliation Period if Bank, in its
discretion, determines that other Financed Receivable(s) may no longer qualify
as an Eligible Account at any time prior to the end of the subject
Reconciliation Period. This Section does not impose any affirmative duty on Bank
to perform any act other than as specifically set forth herein. All Accounts and
the proceeds thereof are Collateral and if an Event of Default occurs, Bank may
apply the proceeds of such Accounts to the Obligations.

 

2.2.8.     Bank Expenses. Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

2.2.9.     Spreading of Interest. Due to irregular periodic balances of
principal, the variable nature of the interest rate, or prepayment, the total
interest that will accrue under this Agreement cannot be determined in advance.
Bank does not intend to contract for, charge or receive more than the Maximum
Lawful Rate or Maximum Lawful Amount permitted by applicable state or federal
law, and to prevent such an occurrence Bank and Borrower agree that all amounts
of interest, whenever contracted for, charged or received by Bank, with respect
to the Obligations, will be spread, prorated or allocated over the full period
of time the Obligations are unpaid, including the period of any renewal or
extension thereof. If the maturity of the Obligations is accelerated for any
reason whether as a result of an Event of Default or otherwise prior to the full
stated term, the total amount of interest contracted for, charged or received to
the time of such demand shall be spread, prorated or allocated along with any
interest thereafter accruing over the full period of time that the Obligations
thereafter remain unpaid for the purpose of determining if such interest exceeds
the Maximum Lawful Amount.

 

2.2.10.   Excess Interest. At maturity (whether by acceleration or otherwise) or
on earlier final payment of the Obligations, Bank will compute the total amount
of interest that has been contracted for, charged or received by Bank or payable
by Borrower hereunder and compare such amount to the Maximum Lawful Amount that
could have been contracted for, charged or received by Bank. If such computation
reflects that the total amount of interest that has been contracted for, charged
or received by Bank or payable by Borrower exceeds the Maximum Lawful Amount,
then Bank shall apply such excess to the reduction of the principal balance,
such excess shall be refunded to Borrower. This provision concerning the
crediting or refund of excess interest shall control and take precedence over
all other agreements between Borrower and Bank so that under no circumstances
shall the total interest contracted for, charged or received by Bank exceed the
Maximum Lawful Amount.

 

2.3.         Repayment of Obligations; Adjustments.

 

2.3.1.      Repayment.

 

(a)          Repayment During Streamline Period. During any Streamline Period,
Borrower shall make monthly interest payments on the principal amount of all
outstanding Advances. The principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to any Advances shall be immediately
due and payable on the earlier of (a) the Maturity Date, (b) subject to Section
2.1.1(a)(iii), or (c) subject to Section 2.1.1(g), the date on which any
Streamline Period ends.

 

5

 

 

(b)          Repayment During Non-Streamline Period. During any Non-Streamline
Period, Borrower will repay each Advance on the earliest of: (a) the date on
which payment is received of the Financed Receivable with respect to which the
Advance was made, (b) the date on which the Financed Receivable is no longer an
Eligible Account, (c) the date on which any Adjustment is asserted to the
Financed Receivable (but only to the extent of the Adjustment if the Financed
Receivable otherwise remains an Eligible Account), (d) the date on which there
is a breach of any representation or warranty in Section 5.3 of this Agreement
or of any covenant in the Loan Documents, or (e) the Maturity Date (including
any early termination). Each payment will also include all accrued Finance
Charges, and Collateral Handling Fees with respect to such Advance and all other
amounts then due and payable hereunder.

 

2.3.2.     Repayment on Event of Default. When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.5 of this Agreement, immediately without notice or demand from
Bank) repay all of the Obligations. The demand may, at Bank’s option, include
the Advance for each Financed Receivable then outstanding and all accrued
Finance Charges, Collateral Handling Fee, attorneys and professional fees, court
costs and expenses, and any other Obligations.

 

2.3.3.     Debit of Accounts. Bank may debit any of Borrower’s deposit accounts
for payments or any amounts Borrower owes Bank hereunder. Bank shall promptly
notify Borrower when it debits Borrower’s accounts. These debits shall not
constitute a set-off.         

 

2.3.4.     Adjustments. If at any time during the term of this Agreement any
Account Debtor asserts an Adjustment or if Borrower issues a credit memorandum
or if any of the representations, warranties or covenants set forth in Section
5.3 are not longer true in all material respects, Borrower will promptly advise
Bank.

 

2.4.         Power of Attorney. Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank and its successor
and assigns, to: (i) following the occurrence of an Event of Default, sell,
assign, transfer, pledge, compromise, or discharge all or any part of the
Financed Receivables; (ii) demand, collect, sue, and give releases to any
Account Debtor for monies due and compromise, prosecute, or defend any action,
claim, case or proceeding about the Financed Receivables, including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses; (iii) prepare, file and sign Borrower’s name on any notice, claim,
assignment, demand, draft, or notice of or satisfaction of lien or mechanics’
lien or similar document; (iv) regardless of whether there has been an Event of
Default, notify all Account Debtors to pay Bank directly; (v) receive, open, and
dispose of mail addressed to Borrower; (vi) endorse Borrower’s name on checks or
other instruments (to the extent necessary to pay amounts owed pursuant to any
of the Loan Documents, and (vii) execute on Borrower’s behalf any instruments,
documents, financing statements to perfect Bank’s interests in the Financed
Receivables and Collateral and do all acts and things necessary or prudent, as
determined solely and exclusively by Bank, to protect or preserve, Bank’s rights
and remedies under the Loan Documents, as directed by Bank.

 

3.          CONDITIONS OF LOANS

 

3.1.         Conditions Precedent to Initial Advance. Bank’s obligation to make
the initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

 

(a)          the Loan Documents;

 

(b)          the SVB Control Agreement and any other Control Agreements required
by Bank;

 

(c)          a Certificate of Existence certified by the Secretary of State of
the State of Texas and a Certificate of Good Standing certified by the
Comptroller of State of the State of Texas, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

(d)          the completed and executed Borrowing Resolutions for Borrower;

 

6

 

 

(e)          certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Advance, will be terminated or released;

 

(f)          the Perfection Certificate(s) of Borrower, together with the duly
executed original signatures thereto;

 

(g)          a landlord’s consent in favor of Bank for 11000 North MoPac,
Austin, Texas 78759 by the respective landlord thereof;

 

(h)          the insurance policies and/or endorsements required pursuant to
Section 6.4 of this Agreement;

 

(i)          the completion of an initial audit with results satisfactory to
Bank in its sole and absolute discretion; and

 

(j)          payment of the fees and Bank Expenses then due as specified herein.

 

3.2.         Conditions Precedent to all Advances. Bank’s agreement to make each
Advance, including the initial Advance, is subject to the following:

 

(a)          receipt of the Advance Request and Invoice Transmittal;

 

(b)          Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(b)(iv) for any Advance during a
Non-Streamline Period; and

 

(c)          each of the representations and warranties in this Agreement shall
be true, accurate, and complete on the date of the Advance Request and Invoice
Transmittal and on the effective date of each Advance and no Event of Default
shall have occurred and be continuing, or result from the Advance. Each Advance
is Borrower’s representation and warranty on that date that the representations
and warranties in this Agreement remain true, accurate, and complete.

 

4.          CREATION OF SECURITY INTEREST

 

4.1.         Grant of Security Interest. Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein shall be and shall at all times continue to be a first
priority perfected security interest in the Collateral subject only to Permitted
Liens. If Borrower shall at any time acquire a commercial tort claim, Borrower
shall promptly notify Bank in a writing signed by Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Bank.

 

If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations. If
Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.

 

4.2.         Authorization to File Financing Statements. Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder. Any such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.

 

7

 

 

5.          REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1.         Due Organization and Authorization. Borrower is duly existing and
in good standing as Registered Organizations in its jurisdiction of formation
and is qualified and licensed to do business and is in good standing in any
other jurisdiction in which the conduct of its business or ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a material adverse effect on Borrower’s business.
In connection with this Agreement, Borrower has delivered to Bank a completed
certificate signed by Borrower, entitled Perfection Certificate (the “Perfection
Certificate”). Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, corporate structure, organizational type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). .

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect, or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 

5.2.         Collateral. Borrower has good title to, has rights in, and the
power to transfer, each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted Liens.
Borrower has no deposit accounts other than the deposit accounts with Bank, the
deposit accounts, if any, described in the Perfection Certificate delivered to
Bank in connection herewith, or of which Borrower has given Bank notice and
taken such actions as are necessary to give Bank a perfected security interest
therein. The Accounts are bona fide, existing obligations of the Account
Debtors. All Inventory is in all material respects of good and marketable
quality, free from material defects.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in Schedule 5.2. None of the components
of the Collateral are currently being maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2
of this Agreement.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

8

 

 

5.3.          Financed Receivables. Borrower represents and warrants for each
Financed Receivable:

 

(a)          Each Financed Receivable is an Eligible Account;

 

(b)          Borrower is the owner with legal right to sell, transfer, assign
and encumber such Financed Receivable;

 

(c)          The correct amount is on the Advance Request and Invoice
Transmittal and is not disputed;

 

(d)          Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Advance Request and Invoice
Transmittal date;

 

(e)          Each Financed Receivable is based on an actual sale and delivery of
goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;

 

(f)          There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;

 

(g)          Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;

 

(h)          Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;

 

(i)          Bank has the right to endorse and/ or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and

 

(j)          No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.

 

5.4.          Litigation. There are no actions or proceedings pending or, to the
knowledge of Borrower’s Responsible Officers, threatened in writing by or
against Borrower or any of its Subsidiaries involving more than One Hundred
Fifty Thousand Dollars ($150,000).

 

5.5.          No Material Deviation in Financial Statements and Deterioration in
Financial Condition. All consolidated financial statements for Borrower and any
of its Subsidiaries delivered to Bank fairly present in all material respects
Borrower’s consolidated financial condition and Borrower’s consolidated results
of operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

 

5.6.          Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

 

5.7.          Regulatory Compliance. Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended. Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has complied in all
material respects with the Federal Fair Labor Standards Act. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to cause a Material Adverse Change. None of Borrower’s or any
Subsidiary’s properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

 

9

 

 

5.8.         Subsidiaries. Borrower does not own any stock, partnership interest
or other equity securities except for Permitted Investments.

 

5.9.         Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings and (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower's prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

 

5.10.      Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely to fund its working capital and general business requirements
and not for personal, family, household, or agricultural purposes.

 

5.11.      Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that any projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

6.          AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1.        Government Compliance. Borrower shall maintain its and all
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower’s business or operations. Borrower shall comply, and
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, noncompliance with which could have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change.

 

6.2.        Financial Statements, Reports, Certificates.

 

(a)          Deliver to Bank: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such month certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than ninety (90) days after the
last day of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
acceptable to Bank in its reasonable discretion; (iii) within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt; (iv) in the
event that Borrower becomes subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended, within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission or a link thereto on Borrower’s or another website on the Internet;
(iv) a prompt report of any legal actions pending or threatened against Borrower
or any of its Subsidiaries that could result in damages or costs to Borrower or
any of its Subsidiaries of One Hundred Fifty Thousand Dollars ($150,000) or
more; (v) prompt notice of an event that materially and adversely affects the
value of the intellectual property; (vi) a prompt report of any complaints filed
with the Texas Workforce Commission (“TWC”) against Borrower in the aggregate of
$25,000 or more; and (vii) budgets, sales projections, operating plans and other
financial information reasonably requested by Bank.

 

10

 

 

(b)          Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in the form of Exhibit B.

 

(c)          Allow Bank to inspect the Collateral and audit and copy Borrower’s
Books, including, but not limited to, Borrower’s Accounts, upon reasonable
notice to Borrower. Such inspections or audits shall be conducted no more often
than twice per year unless an Event of Default has occurred and is continuing.
The foregoing inspections and audits shall be at Borrower’s expense[, and the
charge therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling. After
the occurrence of an Event of Default, Bank may audit Borrower’s Collateral at
Borrower’s expense, including, but not limited to, Borrower’s Accounts as
frequently as Bank deems necessary at Borrower’s expense and at Bank’s sole and
exclusive discretion, without notification to and authorization from Borrower.

 

(d)          Upon Bank’s request, provide a written report on any Financed
Receivable, where payment of such Financed Receivable does not occur by its due
date and include the reasons for the delay.

 

(e)          Provide Bank with, as soon as available, but no later than thirty
(30) following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form acceptable to Bank.

 

(f)          Within thirty (30) days after the last day of each Reconciliation
Period, (i) aged listings of accounts receivable and accounts payable (by
invoice date) and (ii) an Inventory Valuation Report.

 

(g)          During any Streamline Period, provide Bank with, as soon as
available, but no later than thirty (30) days following each Reconciliation
Period, a Borrowing Base Certificate in form acceptable to Bank.

 

(h)          Immediately upon the termination of any Streamline Period, provide
Bank with a current aging of Accounts and, to the extent not previously
delivered to Bank, a copy of the invoice for each Eligible Account and an
Advance Request and Invoice Transmittal with respect to each such Account.

 

(i)          Within the earlier of (i) fifteen (15) days of approval by
Borrower’s Board of Directors, or (ii) March 31 of each year, (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (B) annual
financial projections for the following fiscal year (on a quarterly basis) as
approved by Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections.

 

6.3.        Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date. Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than One Hundred Fifty
Thousand Dollars ($150,000).

 

6.4.        Taxes. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state and local taxes and assessments, except
for deferred payment of any taxes or assessments contested pursuant to the terms
of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 

11

 

 

6.5.          Insurance. Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Bank. All property
policies shall have a lender’s loss payable endorsement showing Bank as lender
loss payee and waive subrogation against Bank, and all liability policies shall
show, or have endorsements showing, Bank as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. If Borrower fails to obtain insurance as required under this Section
6.5 or to pay any amount or furnish any required proof of payment to third
persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

 

6.6.          Accounts.

 

(a)          Maintain all of its and all of its Subsidiaries’ operating and
other deposit accounts with Bank and Bank’s Affiliates.

 

(b)          Provide Bank five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution other than
Bank or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees and identified to Bank by Borrower as such.

 

6.7.          Financial Covenant. Borrower shall:

 

(a)          Quick Ratio. Maintain at all times from January 31, 2013 and
thereafter, to be tested as of the last day of each month, a ratio of
unrestricted cash and Cash Equivalents with Bank, plus unrestricted short and
long-term investments, plus Accounts divided by Current Liabilities, plus the
long term portion of the Term Loan, minus any Deferred Revenue which may be
classified as a Current Liability of at least 1.40 to 1.00.

 

(b)          Liquidity Coverage. Maintain at all times from the date hereof
until the occurrence of the Equity Event, as tested as of the last day of the
month, a ratio of Liquidity to the outstanding balance of the Term Loan of not
less than 1.40:1.00.

 

(c)          Performance to Plan. Maintain as of the last day of each month, as
tested for the three (3) month period then ending, revenue and Net Income for
such three (3) month period shall not vary by more than twenty percent (20%)
from Borrower’s projected performance for such three (3) month period as
outlined in Borrower’s most recently submitted and approved business plan;
provided, that, at any time the aggregate amount of Borrower’s unrestricted cash
held by Borrower in Deposit Accounts maintained with Bank exceeds $10,000,000,
compliance with this Section 6.7(c) shall be waived.

 

(d)          Equity Event. Deliver to Bank by no later than January 31, 2013,
evidence satisfactory to Bank, in Bank’s sole discretion, of Borrower’s receipt
of new equity investment in an amount of not less than $10,000,000 (the “Equity
Event”).

 

6.8.          Protection and Registration of Intellectual Property Rights.
Borrower shall (a) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (b) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (c) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.

 

12

 

 

6.9.        Litigation Cooperation. From the Effective Date and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
Books, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower

 

6.10.      Further Assurances. Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Agreement.

 

7.          NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent.

 

7.1.        Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; (c)
in connection with Permitted Liens and Permitted Investments; and (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.

 

7.2.        Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or (c) (i)
have a change in the Chief Executive Officer or (ii) enter into any transaction
or series of related transactions in which the stockholders of Borrower
immediately prior to the first such transaction own less than 50% of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering or to venture capital investors so long as
Borrower identifies to Bank the venture capital investors prior to the closing
of the transaction). Borrower shall not, without at least thirty (30) days prior
written notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Fifty Thousand Dollars ($50,000) in Borrower’s assets or property), (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.

 

7.3.         Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) total consideration
including cash and the value of any non-cash consideration, for all such
transactions does not in the aggregate exceed forty percent (40%) of Borrower’s
Tangible Net Worth in any fiscal year of Borrower; (b) no Event of Default has
occurred and is continuing or would exist after giving effect to the
transactions; and (c) Borrower is the surviving legal entity. A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.

 

7.4.         Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5.         Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, including, but not limited to it intellectual property, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s intellectual property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Lien” herein.

 

13

 

 

7.6.         Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6.(b) hereof.

 

7.7.         Distributions; Investments. Borrower shall not, without Bank’s
prior written consent, which consent shall not be unreasonably withheld or
delayed: (a) Directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (b) pay any cash
dividends or make any cash distribution or payment or redeem, retire or purchase
any capital stock, provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower may pay dividends
solely in common stock; and (iii) Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided such repurchase does not
exceed in the aggregate of $100,000 per fiscal year.

 

7.8.         Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9.         Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.

 

7.10.      Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

8.          EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1.         Payment Default. Borrower fails to pay any of the Obligations when
due;

 

8.2.          Covenant Default.

 

(a)          If Borrower fails to perform any obligation under Sections 2.2.7,
6.2, 6.3, 6.4, 6.5, 6.7, 6.8 or 6.9 of this Agreement or violates any of the
covenants contained in Section 7 of this Agreement, or

 

(b)          If Borrower fails or neglects to perform, keep, or observe any
other material term, provision, condition, covenant, or agreement contained in
this Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that no Credit Extensions will be made
during such cure period). Grace periods provided under this Section 8.2(b) shall
not apply to financial covenants or any other covenants that are required to be
satisfied, completed or tested by a date certain or as set forth in clause (a)
above;

 

14

 

 

8.3.          Material Adverse Change. A Material Adverse Change occurs;

 

8.4           Attachment; Levy; Restraint on Business.

 

(a)          (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary) on deposit or otherwise maintained with Bank or any
Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Advances shall be made during any ten (10) day cure
period; or

 

(b)          (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;

 

8.5           Insolvency. (a) Borrower fails to be solvent as described under
Section 5.6 of this Agreement; (b) Borrower begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower and not dismissed or
stayed within thirty (30) days (but no Advances shall be made while of any of
the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);

 

8.6           Other Agreements. There is, under any agreement to which Borrower
or any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of One Hundred Fifty Thousand Dollars ($150,000); or (b)
any default by Borrower or Guarantor, the result of which could result in a
Material Adverse Change to Borrower’s or any Guarantor’s business;

 

8.7           Judgments. One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Fifty Thousand Dollars ($150,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and the same are not, within ten
(10) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Advances will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);

 

8.8           Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

 

8.9           Subordinated Debt. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or the Subordination Agreement;

 

9.          BANK’S RIGHTS AND REMEDIES

 

9.1.         Rights and Remedies. When an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:

 

15

 

 

(a)          Declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

 

(b)          Stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

 

(c)          Settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;

 

(d)          Make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral. Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

 

(e)          Apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

 

(f)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;

 

(g)          Place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral; and

 

(h)          demand and receive possession of Borrower’s Books; and

 

(i)          exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

9.2.          Protective Payments. If Borrower fails to obtain the insurance
called for by Section 6.4 of this Agreement or fails to pay any premium thereon
or fails to pay any other amount which Borrower is obligated to pay under this
Agreement or any other Loan Document, Bank may obtain such insurance or make
such payment, and all amounts so paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Bank will make reasonable efforts to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.

 

9.3.          Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

16

 

 

9.4.          No Waiver; Remedies Cumulative. Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

 

9.5.          Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 

9.6.          Default Rate. After the occurrence of an Event of Default, all
Obligations shall accrue interest at the Applicable Rate plus five percent
(5.0%) per annum; but in no event more than the Maximum Lawful Rate (the
“Default Rate”).

 

10.         NOTICES.

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower: Crossroads Systems (Texas) Inc.   11000 North MoPac   Austin,
Texas 78759   Attn:     Fax:     Email:       If to Bank: Silicon Valley Bank  
7000 N. MoPac Expressway, Suite 360   Austin, Texas 78731   Attn: Scott Downey  
Fax: 512-794-0855   Email: sdowney@svbank.com

 

11.         CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Texas law governs the Loan Documents without regard to principles of conflicts
of law. Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Texas; provided, however, that nothing in this Agreement
shall be deemed to operate to preclude Bank from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

17

 

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.         GENERAL PROVISIONS

 

12.1.        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party. Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents (other than the Warrant, as to which assignment, transfer and
other such actions are governed by the terms of the Warrant).

 

12.2.        Indemnification. BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”) HARMLESS
AGAINST: (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY,
“CLAIMS”) CLAIMED OR ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR EXPENSES
(INCLUDING BANK EXPENSES) IN ANY WAY SUFFERED, INCURRED, OR PAID BY SUCH
INDEMNIFIED PERSON AS A RESULT OF, FOLLOWING FROM, CONSEQUENTIAL TO, OR ARISING
FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED BY SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

12.3.       Right of Set-Off. Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.4.       Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5.       Correction of Loan Documents. Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties.

 

12.6.        Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

18

 

 

12.7.        Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

12.8.        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9.        Survival. All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied. The
obligation of Borrower in Section 12.2 of this Agreement to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

 

12.10.       Confidentiality. In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, each a “Bank Entity” and collectively, the “Bank Entities”); (b) to
prospective transferees or purchasers of any interest in the Advances; (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is: (i) either in the public domain other than as a
result of Bank’s breach of this section or is in Bank’s possession when
disclosed to Bank; or (ii) disclosed to Bank by a third party on a
nonconfidential basis if Bank does not know that the third party is prohibited
from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

 

12.11.       Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

12.12.       Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

12.13.       Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement. In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

12.14.       Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

19

 

 

12.15.    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

13.         DEFINITIONS

 

13.1.      Definitions. In this Agreement:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

 

“Adjustments” are all discounts allowances, returns, recoveries, disputes,
claims of any kind (including, without limitation, counterclaims or warranty
claims), offsets, defenses, rights of recoupment, rights of return, or short
payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

 

“Advance” is a Streamline Advance or Non-Streamline Advance.

 

“Advance Rate” is for all Eligible Accounts, eighty percent (80.0%), net of any
offsets related to each specific Account Debtor, or such other percentage as
Bank establishes under Section 2.1.1.

 

“Advance Request and Invoice Transmittal” is the form attached hereto as Exhibit
C signed by a Responsible Officer, and which (a) shows (i) the Eligible Accounts
which Borrower requests Bank to finance if such request is for a Non-Streamline
Advance, and (ii) the aggregate Eligible Accounts in the Borrowing Base if such
request is for a Streamline Advance, and, in each case, for each such Account,
includes the Account Debtor’s name, address, invoice amount, invoice date and
invoice number, and (b) if Borrower is in a Streamline Period, specifies whether
such request is for a Streamline Advance or a Non-Streamline Advance.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Applicable Rate” is (a) during any Streamline Period, a per annum rate equal to
the Prime Rate plus one quarter percent (0.25%), and (b) during any
Non-Streamline Period, a per annum rate equal to the Prime Rate plus two and
ninety-five hundredths percent (2.95%).

 

“Availability Amount” is (a) the lesser of (i) the Streamline Facility Amount or
(ii) the amount available under the Borrowing Base minus (b) the outstanding
principal balance of any Advances.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

20

 

 

“Borrowing Base” is the sum of eighty percent (80%) of Eligible Accounts as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, that, at any time the sum of Borrower’s unrestricted cash and Cash
Equivalents, and the amount of Borrower’s marketable securities held by Bank or
an Affiliate of Bank, exceeds $5,000,000, the amount of the Borrowing Base shall
be increased by $1,000,000. Bank may decrease the foregoing percentages in its
good faith business judgment based on events, conditions, contingencies, or
risks which, as determined by Bank, may adversely affect Collateral.

 

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit E.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that, to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Texas, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Accounts.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is attached as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

21

 

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Collateral Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

“Default Rate” is defined in Section 9.6.

 

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account maintained with Bank,
account number 3300050395.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Effective Date” is defined in the preamble hereof.

 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3
of this Agreement, have been, at the option of Bank, confirmed in accordance
with Section 2.1.1(b)(iv) of this Agreement, and are due and owing from Account
Debtors deemed creditworthy by Bank in its good faith business judgment. Without
limiting the fact that the determination of which Accounts are eligible
hereunder is a matter of Bank discretion in each instance, Eligible Accounts
shall not include the following Accounts (which listing may be amended or
changed in Bank’s discretion with notice to Borrower):

 

(a)          Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

 

(b)          Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;

 

(c)          Accounts owing from an Account Debtor which does not have its
principal place of business in the United States unless otherwise approved by
Bank in writing on a case-by-case basis in its sole discretion;

 

(d)          Accounts billed and/or payable outside of the United States unless
otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;

 

(e)          Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

22

 

 

(f)          Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

 

(g)          Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

 

(h)          Accounts owing from an Account Debtor where goods or services have
not yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

 

(i)          Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

 

(j)          Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

 

(k)          Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

 

(l)          Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

 

(m)          Accounts for which the Account Debtor has not been invoiced;

 

(n)          Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;

 

(o)          Accounts subject to chargebacks or other payment deductions taken
by an Account Debtor;

 

(p)          Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);

 

(q)          Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(r)          Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);

 

(s)          Accounts for which Bank in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices; and

 

(t)          During any Streamline Period, Accounts owing from an Account
Debtor, including Affiliates, whose total obligations to Borrower exceed
twenty-five percent (25%), for the amounts that exceed that percentage, except
for Hewlett Packard, IBM, ADIC, Storagetek, Soecltron and EMC, for which such
percentage is forty percent (40%) for the amounts that exceed that percentage.

 

“Equity Event” is defined in Section 6.7(d).

 

23

 

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Events of Default” are set forth in Article 8.

 

“Facility Fee” is defined in Section 2.2.2.

 

“Finance Charges” is defined in Section 2.2.4.

 

“Financed Receivables” are all those Eligible Accounts and Eligible Foreign
Accounts, including their proceeds which Bank finances and makes an Advance, as
set forth in Section 2.1.1 and Section 2.1.2. A Financed Receivable stops being
a Financed Receivable (but remains Collateral) when the Advance made for the
Financed Receivable has been fully paid.

 

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2 of this Agreement.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(a)          its Copyrights, Trademarks and Patents;

 

(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;

 

(c)          any and all source code;

 

(d)          any and all design rights which may be available to a Borrower;

 

24

 

 

(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)          all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

 

“Inventory” is all “inventory” as defined in the Code in effect on the Effective
Date with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Liquidity” is, at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by Borrower in Deposit Accounts or
Securities Accounts maintained with Bank or its Affiliates, and (b) the
Availability Amount.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Subordination Agreement, the SVB Control Agreement, the Borrowing
Resolutions, any note, or notes or guaranties executed by Borrower and/or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

“Lockbox” is defined in Section 2.2.7 of this Agreement.

 

“Maximum Lawful Rate” is the maximum rate of interest and the term “Maximum
Lawful Amount” means the maximum amount of interest that is permissible under
applicable state of federal laws for the type of loan evidenced by the Loan
Documents. If the Maximum Lawful Rate is increased by statute of other
governmental action after the Effective Date, then the new Maximum Lawful Rate
will be applicable to the payments from the date of the effective date of the
rate change, unless otherwise prohibited by law.

 

“Material Adverse Change” is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (iii) a material impairment of
the prospect of repayment of any portion of the Obligations; or (iv) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

 

“Maturity Date” is December 26, 2013.

 

“Net Cash” is, on any date, the difference of (a) the sum of Borrower’s
unrestricted cash and Cash Equivalents, and the amount of Borrower’s marketable
securities held by Bank or an Affiliate of Bank, minus (b) the outstanding
balance of the Obligations.

 

25

 

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

“Non-Streamline Facility Amount” is Twelve Million Five Hundred Thousand Dollars
($5,000,000).

 

“Non-Streamline Period” is any time during which Borrower’s Net Cash is less
than or equal to Two Million Dollars ($2,000,000).

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Perfection Certificate” is a certain Perfection Certificate completed and
delivered by Borrower to Bank in connection with this Agreement.

 

“Permitted Indebtedness” is:

 

(a)          Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)          Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;

 

(c)          Subordinated Debt;

 

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)          Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)          Indebtedness secured by Liens permitted under clauses (a) and (c)
of the definition of “Permitted Liens” hereunder; and

 

(g)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)          Investments (including, without limitation, Subsidiaries) existing
on the Effective Date which are shown on the Perfection Certificate (but
specifically excluding any future Investments in any Subsidiaries unless
otherwise permitted hereunder);

 

26

 

 

(b)          Investments consisting of Cash Equivalents;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d)          Investments consisting of deposit accounts in which Bank has a
first priority perfected security interest;

 

(e)          Investments accepted in connection with Transfers permitted by
Section 7.1 of this Agreement;

 

(f)          Investments (i) by Borrower in Subsidiaries not to exceed One
Hundred Fifty Thousand Dollars ($150,000) in the aggregate in any fiscal year
and (ii) by Subsidiaries in other Subsidiaries not to exceed One Hundred Fifty
Thousand Dollars ($150,000) in the aggregate in any fiscal year or in Borrower;

 

(g)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

 

(h)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

 

(i)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary.

 

“Permitted Liens” are:

 

(a)          Liens existing on the Effective Date which are shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents;

 

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on Borrower’s Books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

 

(c)          purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Five Hundred Thousand Dollars ($500,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

 

(d)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Fifty Thousand Dollars ($150,000) and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)          Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

27

 

 

(g)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;

 

(h)          non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business; and

 

(i)          Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7 of
this Agreement.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is the prime rate of interest published on a daily basis from time
to time in The Wall Street Journal.

 

“Reconciliation Day” is the last calendar day of each month.

 

“Reconciliation Period” is each calendar month.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.

 

“Schedule” is the schedule of exceptions annexed hereto.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Streamline Facility Amount” is Four Million Dollars ($4,000,000).

 

“Streamline Period” is any time during which Borrower’s Net Cash is greater than
Two Million Dollars ($2,000,000).

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

28

 

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“SVB Control Agreement” is that certain Securities Account Control Agreement by
and among SVB Securities SVB Asset Management, Penson Financial Services, Inc.,
Borrower, and Bank of even date herewith.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, Patents,
Trademarks, Copyrights, and research and development expenses except prepaid
expenses, (iii) notes, accounts receivable and other obligations owing to
Borrower from its officers or other Affiliates, and (iv) reserves not already
deducted from assets, minus (b) Total Liabilities, plus (c) Subordinated Debt to
which no payments are being made.

 

“Term Loan” is a term loan in an aggregate amount not to exceed Three Million
Dollars ($3,000,000) outstanding at any time.

 

“Term Loan Advance” is each advance of the Term Loan made pursuant to the terms
of the Existing Loan Agreement.

 

“Term Loan Maturity Date” is for each Term Loan Advance, a date thirty-six (36)
months after such Term Loan Advance but no later than April 1, 2015.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1 of this Agreement.

 

29

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under the laws of the State of Texas as of the date first above written.

 

BORROWER:       CROSSROADS SYSTEMS (TEXAS), INC.,   a Texas corporation       By
/s/ Rob Sims   Name: Rob Sims   Title: CEO       BANK:       SILICON VALLEY BANK
      By /s/ Scott Downey   Name: Scott Downey   Title: Vice President  

 

30

 

 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its any copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing.

 

1

 

 

EXHIBIT B

 

SILICON VALLEY BANK

SPECIALTY FINANCE DIVISION

Compliance Certificate




I, as authorized officer of Crossroads Systems (Texas), Inc. (“Borrower”)
certify under the Fourth Amended and Restated Loan and Security Agreement (the
“Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows (all
capitalized terms used herein shall have the meaning set forth in the
Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account.

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

 

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

 

2

 

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.

 

Streamline Facility Eligibility

 

    Required   Actual   Eligible               Minimum Net Cash   >$2,000,000  
$_____   Yes No

 

Performance Pricing

 

    Required   Applicable Rate   Applies               Minimum Net Cash   $_____
(actual)                     1. Minimum Net Cash   >$2,000,000   Prime + .25%  
Yes No 2. Minimum Net Cash   <$2,000,000   Prime + 2.95%   Yes No

 

Financial Covenants

 

    Required   Actual   Complies               1. Quick ratio   1.40:1.0  
___:1.0    Yes No 2. Liquidity (until Equity Event)   1.40:1.0   ___:1.0   Yes
No 3. Performance to Plan   >80% of Plan   ___%   Yes No

 

Sincerely,

 

Signature

 

Title

 

Date

 

3

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:                                          

 

I.           Quick Ratio (Section 6.7(a))

 

Required:Maintain at all times from January 31, 2013 and thereafter, to be
tested as of the last day of each month, a ratio of unrestricted cash and Cash
Equivalents with Bank, plus unrestricted short and long-term investments, plus
Accounts divided by Current Liabilities, plus the long term portion of the Term
Loan, minus any Deferred Revenue which may be classified as a Current Liability
of at least 1.40 to 1.00

 

Actual:

 

 A.   Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
and its Subsidiaries  $                B.   Aggregate value of unrestricted
short and long-term investments  $                C.   Aggregate value of the
net billed accounts receivable of Borrower and its Subsidiaries  $              
 D.   Quick Assets (the sum of lines A through C)  $                E.  
Aggregate value of Obligations to Bank  $                F.   Aggregate value of
liabilities that should, under GAAP, be classified as liabilities on Borrower’s
consolidated balance sheet, including all Indebtedness, and not otherwise
reflected in line E above that matures within one (1) year  $              
 G.   Long Term Portion of the Term Loan  $                H.   Deferred
Revenue  $                I.   Adjusted Current Liabilities (the sum of lines E
and F and G, minus line H)   $                J.   Quick Ratio (line D divided
by line I)     

 

Is line H equal to or greater than ___:1:00?

 

                No, not in compliance                   Yes, in compliance

  

4

 

 

II.          Liquidity Coverage (Section 6.7 (b))

 

Required:Maintain at all times from the date hereof until the occurrence of the
Equity Event, as tested as of the last day of the month, a ratio of Liquidity to
the outstanding balance of the Term Loan of not less than 1.40:1.00.

 

Actual:

 

 A.   Unrestricted cash and Cash Equivalents held at such time by Borrower in
Deposit Accounts or Securities Accounts maintained with Bank or its Affiliates 
$                B.   Availability Amount  $                C.   Liquidity (line
A plus line B)  $                D.   Outstanding balance of the Term Loan  $  
             E.   Liquidity Coverage (line C divided by line D)     

 

Is line E equal to or greater than 1.401:00?

 



                No, not in compliance                   Yes, in compliance

 

5

 

 

III.         Performance to Plan (Section 6.7(c))

 

Required:Maintain as of the last day of each month, as tested for the three (3)
month period then ending, revenue and Net Income for such three (3) month period
shall not vary by more than twenty percent (20%) from Borrower’s projected
performance for such three (3) month period as outlined in Borrower’s most
recently submitted and approved business plan; provided, that, at any time the
aggregate amount of Borrower’s unrestricted cash held by Borrower in Deposit
Accounts maintained with Bank exceeds $10,000,000, compliance with this Section
6.7(c) shall be waived

 

Threshold:

 

Amount of Borrower’s unrestricted cash held by Borrower in Deposit Accounts
maintained with Bank $  

 

Is the amount of Borrower’s unrestricted cash held by Borrower in Deposit
Accounts maintained with Bank in excess of $10,000,000?

 

               No, proceed to covenant calculation                  Yes,
covenant does not apply

 

Actual:

 

 A.   Revenue and Net Income for month then ending  $

 

                   B.   Revenue and Net Income for month prior to line A  $

 

                   C.   Revenue and Net Income for month prior to line B  $

 

                   D.   Aggregate Revenue and Net Income (sum of lines A plus B
plus C)  $

 

                   E.   Projected Revenue for the three (3) month period then
ending  $

 

                   F.   Performance to Plan (line E divided by line D)   

 

%  

 

Is line F at least 80%?

 



                No, not in compliance                   Yes, in compliance

 

6

 

 

EXHIBIT C

 

Advance Request and Invoice Transmittal

 

7

 

 

EXHIBIT D

 

Borrowing Base Certificate

 

8

 

 

EXHIBIT E

 

CORPORATE BORROWING CERTIFICATE

 

 

 

